IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50459
                        Conference Calendar



DONALD RAY MCCRAY,

                                         Plaintiff-Appellant,


versus

MICHAEL J. MCCORMICK,

                                         Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-96-CV-137
                         - - - - - - - - - -
                           October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Donald Ray McCray, # 620694, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 civil rights complaint as

frivolous pursuant to 28 U.S.C. § 1915(d) (now (e)(2)(B)(i)).    He

contends that Judge McCormick is not entitled to absolute

immunity.   We have reviewed the record and the district court's




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50459
                                 -2-

opinion and find no reversible error.      See McCray v. McCormick,

No. A-96-CA-137-SS (W.D. Tex. Jun. 10, 1996).     We further hold

that McCray’s appeal is frivolous and dismiss it pursuant to 5th

Cir. R. 42.2.

     We remind McCray that in McCray v. Lower, No. 96-20516 (5th

Cir. Aug. 21, 1996), he was barred indefinitely by this court

from filing any pro se, in forma pauperis civil appeal in this

court, or any pro se, in forma pauperis initial civil pleading in

any court which is subject to this court’s jurisdiction, without

the advance written permission of a judge of the forum court, and

that the clerk of this court and the clerks of all federal

district courts in this Circuit are directed to return to McCray,

unfiled, any attempted submission inconsistent with this bar.       We

consider this appeal only because it was filed before this bar

was imposed.    To avoid additional sanctions, McCray should review

any pending appeals and withdraw any frivolous appeals

immediately.

     APPEAL DISMISSED.